            Case 5:18-cr-00291-JFL Document 285 Filed 04/19/21 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                        :
                                                :
       v.                                       :      No. 5:18-cr-00291-3
                                                :
JETHRO RICHARDSON                               :

                                            ORDER

       AND NOW, this 19th day of April, 2021, upon consideration of Jethro Richardson’s Motion

for Compassionate Relief and Reduction of Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), see

ECF Nos. 261-262; the Government’s opposition thereto, see ECF No. 266; Richardson’s medical

records, see ECF No. 267; Richardson’s reply, see ECF No. 270; and for the reasons set forth in the

Opinion issued this date, IT IS HEREBY ORDERED THAT:

       1.      The Motion for Compassionate Relief and Reduction pursuant to 18 U.S.C. §

3582(c)(1)(A), ECF Nos. 261-262, is DENIED.

       2.      Arnold Joseph, Esquire, Joseph & Associates, 1801 Market Street, Suite 2500,

Philadelphia, PA 19103, is APPOINTED pursuant to 18 U.S.C. § 3006A and Section 220 of the

Criminal Justice Act Guidelines to represent Jethro Richardson, the defendant in the above-

captioned action, for the purpose of pursuing a reduction of sentence pursuant to 18 U.S.C. §

3582(c)(1)(A). Said appointment shall be effective nunc pro tunc as of May 27, 2020. See ECF

No. 241.


                                                    BY THE COURT:


                                                    /s/ Joseph F. Leeson, Jr.
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge

                                                 1
                                              041821
